     Case 8:20-cr-00127-MWF Document 225 Filed 07/26/21 Page 1 of 2 Page ID #:2812



 1   TRACY L. WILKISON
     Acting United States Attorney                                          JS -3
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     WILLIAM M. ROLLINS (Cal. Bar No. 287007)
 4   GEORGE E. PENCE (Cal Bar No. 257595)
     Assistant United States Attorneys
 5   Terrorism and Export Crimes Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-7407/2253
          Facsimile: (213) 894-2927
 8        E-mail:    william.rollins@usdoj.gov
                     george.pence@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                            UNITED STATES DISTRICT COURT

12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. CR 20-127(B)-MWF

14               Plaintiff,                   ORDER

15                    v.

16   GUAN LEI,

17               Defendant.

18

19         On the government’s motion, the Second Superseding Indictment is
20   hereby dismissed.     All further hearings and deadlines are vacated,
21   ///
22   ///
23   ///
24

25

26

27

28
     Case 8:20-cr-00127-MWF Document 225 Filed 07/26/21 Page 2 of 2 Page ID #:2813



 1   defendant’s bond is exonerated, his passports shall be returned to

 2   him, and the terms and conditions of defendant’s pretrial release are

 3   terminated.

 4         IT IS SO ORDERED.

 5

 6   July 26, 2021
     DATE                                   MICHAEL W. FITZGERALD
 7                                          UNITED STATES DISTRICT JUDGE

 8   cc: Pretrial Services

 9

10   Presented by:

11        /s/
     GEORGE E. PENCE
12   WILLIAM M. ROLLINS
     Assistant United States Attorneys
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
